EXHIBIT 10.5
 
 
NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”)
 
Under
 
2010 OMNIBUS AWARD PLAN
 
of
 
WENDY’S/ARBY’S GROUP, INC.
 
______ Shares of Common Stock
 
WENDY’S/ARBY’S GROUP, INC. (the “Company”), pursuant to the terms of its 2010
Omnibus Award Plan, (the “Plan”), hereby irrevocably grants to
____________________ (the “Optionee”) the right and option (the “Option”) to
purchase ______ shares of Common Stock, par value $0.10 per share (the “Common
Stock”), of the Company upon and subject to the following terms and conditions:
 
1.           The Option is not intended to qualify as an incentive stock option
under the provisions of Section 422 of the Internal Revenue Code of 1986, as
amended, or its predecessor (the “Code”).
 
2.           __________, 20__ is the date of grant of the Option (“Date of
Grant”).
 
3.           The purchase price of the shares of Common Stock subject to the
Option shall be $____ per share (the “Exercise Price”), which is the Fair Market
Value on the Date of Grant, as determined by the Committee.
 
4.           Subject to the Optionee’s continued provision of services to the
Company, the Option shall be exercisable as follows:
 
(a)           One-third of the shares of Common Stock subject to the Option
shall be exercisable on or after __________, 20__.
 
(b)           One-third of the shares of Common Stock subject to the Option
shall be exercisable on or after __________, 20__.
 
(c)           One-third of the shares of Common Stock subject to the Option
shall be exercisable on or after __________, 20__.
 
Notwithstanding the foregoing, in the event (i) the Optionee’s employment or
services to the Company and its subsidiaries are terminated (A) as a result of
the Optionee’s death or (B) due to the Optionee’s Disability, or (ii) the
Optionee’s employment or services to the Company and its subsidiaries are
terminated by the Company or its subsidiaries other than for Cause (and other
than due to death or Disability) or by the Optionee for Good Reason, in each
case within 12 months following a Change in Control, the Option shall be fully
(100%) vested and immediately exercisable as of the date of such termination of
employment or service.
 

 
 

--------------------------------------------------------------------------------

 

5.           The unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the earlier of (a) the
tenth anniversary of the Date of Grant (the “Option Period”) and (b) the
earliest applicable time set forth below:
 
(a)           in the event the Optionee’s employment or service to the Company
and its subsidiaries are terminated by the Company or its subsidiaries for
Cause, all outstanding Options granted to such Optionee shall immediately
terminate and expire;
 
(b)           in the event the Optionee’s employment or service to the Company
and its subsidiaries are terminated by the Company or its subsidiaries due to
death or Disability, each outstanding vested Option shall remain exercisable for
one (1) year thereafter (but in no event beyond the expiration of the Option
Period); and
 
(c)           in the event of the termination of the Optionee’s employment or
service for any other reason, after taking into account any accelerated vesting
under Section 4, each outstanding unvested Option granted to such Optionee shall
immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).
 
6.           Options which have become exercisable may be exercised by the
Optionee, subject to the provisions of the Plan and of this Agreement, as to all
or part of the shares of Common Stock covered hereby, by the giving of written
or electronic notice of such exercise to the Company at its principal business
office (or telephonic instructions to the extent permitted by the Committee),
accompanied by payment of the full purchase price for the shares being
purchased. No shares of Common Stock shall be delivered pursuant to any exercise
of an Option until payment in full of the Exercise Price therefor is received by
the Company and the Optionee has paid to the Company an amount equal to any
Federal, state, local and non-U.S. income and employment taxes required to be
withheld.  The Exercise Price shall be payable (i) in cash, check, cash
equivalent and/or shares of Common Stock valued at Fair Market Value at the time
the Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company);
provided, that such shares of Common Stock are not subject to any pledge or
other security interest; or (ii) by such other method as the Committee may
permit in its sole discretion, including without limitation:  (A) in other
property having a Fair Market Value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered (including telephonically to the extent permitted
by the Committee) a copy of irrevocable instructions to a stockbroker to sell
the shares of Common Stock otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the Exercise Price or
(C) a “net exercise” procedure effected by withholding the minimum number of
shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay the Exercise Price
 

 
2

--------------------------------------------------------------------------------

 

and all applicable required withholding taxes.  Any fractional shares of Common
Stock shall be settled in cash.
 
The Company shall cause certificates for the shares so purchased to be delivered
to or be registered (and held in book entry form) in the name of the Optionee or
the Optionee’s executors or adminstrators, against payment of the purchase
price, as soon as practicable following the Company’s receipt of the notice of
exercise.
 
7.           Neither the Optionee nor the Optionee’s executors or administrators
shall have any of the rights of a stockholder of the Company with respect to the
shares subject to the Option until such Option is validly exercised.
 
8.           The Option shall not be transferable by the Optionee other than to
the Optionee’s executors or administrators by will or the laws of descent and
distribution, and during the Optionee’s lifetime shall be exercisable only by
the Optionee, except as may be otherwise permitted by the Committee in its sole
discretion pursuant to the Plan.
 
9.           In the event of the Optionee’s death, the Option shall thereafter
be exercisable (to the extent otherwise exercisable hereunder) only by the
Optionee’s executors or administrators.
 
10.           The terms and conditions of the Option, including the number of
shares and the class or series of capital stock which may be delivered upon
exercise of the Option and the purchase price per share, are subject to
adjustment as provided in the Plan, including, without limitation, under Section
12 of the Plan.
 
11.           The Optionee agrees that the obligation of the Company to issue
shares upon the exercise of the Option shall also be subject, as conditions
precedent, to compliance with applicable provisions of the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, state
securities or corporation laws, rules and regulations under any of the foregoing
and applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.
 
12.           Notwithstanding anything to the contrary contained herein, in the
event of a material restatement of the Company’s issued financial statements,
the Committee shall review the facts and circumstances underlying the
restatement (including, without limitation any potential wrongdoing by the
Optionee and whether the restatement was the result of negligence or intentional
or gross misconduct) and may, in its sole discretion, direct the Company to
recover all or a portion of the Option or any gain realized on the vesting or
exercise of the Option with respect to any fiscal year in which the Company’s
financial results are negatively impacted by such restatement.  If the Committee
directs the Company to recover any such amount from the Optionee, then the
Optionee agrees to and shall be required to repay any such amount to the Company
within 30 days after the Company demands repayment.  In addition, if the Company
is required by law to include an additional “clawback” or “forfeiture” provision
to outstanding awards, then such clawback or forfeiture provision shall also
apply to this award as if it had been included on the date of grant and the
Company shall promptly
 

 
3

--------------------------------------------------------------------------------

 

notify the Optionee of such additional provision.  In addition, if a court
determines that an Optionee has engaged or is engaged in Detrimental Activities:
(i) while employed by or providing services to the Company or its subsidiaries,
then the Company can cancel the Option or (ii) after the Optionee’s employment
or service with the Company or its subsidiaries has ceased, then the Optionee,
within 30 days after written demand by the Company, shall return the Option or
any gain realized on the vesting or exercise of the Option.
 
13.           The Option has been granted subject to the terms and conditions of
the Plan, a copy of which has been provided to the Optionee and which the
Optionee acknowledges having received and reviewed. Any conflict between this
Agreement and the Plan shall be decided in favor of the provisions of the Plan.
Any conflict between this Agreement and the terms of a written employment
agreement for the Optionee that has been approved, ratified or confirmed by the
Board of Directors of the Company or the Committee shall be decided in favor of
the provisions of such employment agreement. Capitalized terms used but not
defined in this Agreement shall have the meanings given to them in the Plan.
This Agreement may not be amended, altered, suspended, discontinued, cancelled
or terminated in any manner that would materially and adversely affect the
rights of the Optionee except by a written agreement executed by the Optionee
and the Company.
 
14.           By executing this Agreement, the Optionee hereby consents to the
electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules. This
consent may be revoked in writing by the Optionee at any time upon three
business days’ notice to the Company, in which case subsequent prospectuses,
annual reports and other information will be delivered in hard copy to the
Optionee.
 
15.           An Optionee shall be required to pay to the Company, and the
Company shall have the right and is hereby authorized to withhold, from any
cash, shares of Common Stock, other securities or other property deliverable
under the Option or from any compensation or other amounts owing to a Optionee,
the amount (in cash, Common Stock, other securities or other property) of any
required withholding taxes in respect of the Option, and to take such other
action as may be necessary in the opinion of the Committee or the Company to
satisfy all obligations for the payment of such withholding and taxes. In
addition, the Committee may, in its sole discretion, permit a Optionee to
satisfy, in whole or in part, the foregoing withholding liability (but no more
than the minimum required statutory withholding liability) by (A) the delivery
of shares of Common Stock (which are not subject to any pledge or other security
interest) owned by the Optionee having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Option a number of shares with a Fair Market Value
equal to such withholding liability. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Optionee.
 

 
4

--------------------------------------------------------------------------------

 

16.           Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Wendy’s/Arby’s Group, Inc., 1155 Perimeter Center West, Suite 1200,
Atlanta, GA 30338; Attn: Secretary, or any other address designated by the
Company in a written notice to the Optionee. Notices to the Optionee will be
directed to the address of the Optionee then currently on file with the Company,
or at any other address given by the Optionee in a written notice to the
Company.
 
17.           If any provision of this Agreement could cause the application of
an accelerated or additional tax under Section 409A of the Code upon the vesting
or exercise of the Option (or any portion thereof), such provision shall be
restructured, to the minimum extent possible, in a manner determined by the
Company (and reasonably acceptable to the Optionee) that does not cause such an
accelerated or additional tax.
 
18.           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.
 
19.           This Agreement shall be valid, binding and effective upon the
Company on the Grant Date.  However, the Options contained in this Agreement
shall be forfeited by the Optionee and this Agreement shall have no force and
effect if it is duly rejected.  The Optionee may reject this Agreement and
forfeit the Options by notifying the Company or its designee in the manner
prescribed by the Company and communicated to the Optionee; provided that such
rejections must be received by the Company or its designee no later than the
earlier of (i) __________, 20__ and (ii) the date that is immediately prior to
the date that the Options first vest pursuant to Section 4 hereof.  If this
Agreement is rejected on or prior to such date, the Options evidenced by this
Agreement shall be forfeited, and neither the Optionee nor the Optionee’s heirs,
executors, administrators and successors shall have any rights with respect
thereto.
 
20.           This grant does not constitute an employment contract. Nothing
herein shall confer upon the Optionee the right to continue to serve as a
director or officer to, or to continue as an employee or service provider of,
the Company or any of its Affiliates for the length of the vesting schedule set
forth in Section 4 or for any portion thereof.
 


 

 
5

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the ___ day of __________, 20__.
 


 
  WENDY’S/ARBY’S GROUP, INC.
 
  By:                       
    Name:
    Title: 

 
6

--------------------------------------------------------------------------------

 
